 


113 HRES 428 IH: Urging the president to release information regarding the September 11, 2001, terrorist attacks upon the United States.
U.S. House of Representatives
2013-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 428 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2013 
Mr. Jones (for himself and Mr. Lynch) submitted the following resolution; which was referred to the Select Committee on Intelligence (Permanent Select)
 
RESOLUTION 
Urging the president to release information regarding the September 11, 2001, terrorist attacks upon the United States. 
 
 
Whereas President George W. Bush classified 28 pages of the Joint Inquiry into Intelligence Activities Before and After the Terrorist Attacks of September 2001; 
Whereas the contents of the redacted pages are necessary for a full public understanding of the events and circumstances surrounding the September 11, 2001, attacks upon the United States; 
Whereas the Executive Branch’s decision to maintain the classified status of these pages prevents the people of the United States from having access to information about the involvement of certain foreign governments in the terrorist attacks of September 2001; and 
Whereas the people of the United States and the families of the victims of the September 11, 2001, terrorist attacks deserve full and public disclosure of the results of the Joint Inquiry: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the President should declassify the 28-page section of the Joint Inquiry into Intelligence Community Activities Before and After the Terrorist Attacks of September 2001; and 
(2)the families of the victims and the people of the United States deserve answers about the events and circumstances surrounding the September 11, 2001, attacks upon the United States. 
 
